DETAILED ACTION
	In response to the Amendment filed on 12/14/21, claims 1-13 and newly added claim 14 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  The phrase "the plurality of sheet feed apertures" in line 4 should be recited as --the plurality of sheet feed cassettes--, such as to be consistent with the amendment made to line 2. It is the Examiner’s understanding this was merely an omission. Appropriate correction is required.

Claim Interpretation
	Regarding Claim 12, the “basis weight detector” and “envelope detector” are interpreted as being the “optical sensor” 210 and “ultrasound sensor” 220, respectively, as per Applicant’s remarks (final clause of page 6). While the remarks associate both detectors with 210, it is understood they correspond rather to 210 and 220 respectively, as suggested per [0102]. Therefore, it is noted that by the 12/14/21 amendment, distinct structures are not required for these detectors but that they may be 210 and 220 themselves. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Kuramochi et al. (US Patent No. 9,052,664 B2) in view of Suzuki (US
Pub No. 2020/0354180 A1).
	Regarding Claims 1 and 2, Kuramochi et al. discloses an optical sensor (123)
and an ultrasound sensor (130, 131) disposed alongside a conveyance path (curved
path from 103 to 104) of a sheet that are used to determine sheet type (see Abstract);
and
	Kuramochi et al. does not explicitly disclose a conveyance guide.
	Suzuki disclose a conveyance guide (158/159) for the purpose of guiding sheets
along a path.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kuramochi et al. by including the conveyance guide as disclosed by Suzuki along the path of Kuramochi et al., for the purpose of guiding sheets along a path.
	By the resulting combination, it is noted that
	the conveyance guide guides the sheet along the conveyance path, wherein
	the conveyance guide is structured such that, on the (curved) conveyance path
between the optical sensor 123 and the ultrasound sensor 130/131 in a sheet travel direction (i.e. downstream, from 151 towards 104) along the conveyance path, the sheet is in contact with the conveyance guide while a portion of the sheet is in a light 
	Regarding Claim 4, Kuramochi et al. does not disclose a plurality of sheet feed cassettes.
	Suzuki discloses a plurality of sheet feed cassettes (111, Fig. 1) through which a sheet can be fed, for the purpose of supplying paper.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kuramochi et al. by including the plurality of sheet feed cassettes, as disclosed by Suzuki, for the purpose of supplying paper. It is noted that in the resulting device, the sheet feed paths would be merged as in Fig. 1 of Suzuki, whereby regardless of which cassette a sheet is fed from, when light is detected by the downstream optical sensor and ultrasound is detected by the downstream ultrasound sensor, the sheet is in contact with a surface of the conveyance guide between the sensors in the device of Kuramochi et al. (i.e. in the absence of a claimed controller, as per Claim 1 rejection above).
	Regarding Claims 5 and 6, Suzuki discloses the conveyance guide to have one
or more protrusions (201) at a position where the sheet on the conveyance path comes
into contact with the protrusion elongated in a direction of sheet width and sheet
conveyance (as seen in Fig. 4, 201 has some length in/is stretched out in, both the
sheet width and conveyance directions. The claims do not require one dimension to be

	Regarding Claim 10, Kuramochi et al. discloses the ultrasound sensor emits
ultrasound waves in a direction angled away from the optical sensor (emits from 130,
away from 123).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US Patent No. 9,052,664 B2) in view of Suzuki (US Pub No. 2020/0354180 A1) in view of Watanabe et al. (US Pub No. 2021/0061602 A1).
Regarding Claim 12, Kuramochi et al. and Suzuki do not disclose a basis weight detector and envelope detector associated with an optical sensor and ultrasound sensor respectively.
Watanabe et al. discloses a basis weight detector detecting basis weight by an optical sensor ([0068]) and an envelope detector detecting an envelope type by an ultrasound sensor ([0073]) where the optical sensor (comprising 511) is upstream of the ultrasound sensor (comprising 521), for the purpose of discriminating sheet types. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kuramochi et al. and Suzuki by including the basis weight detector and envelope detector as disclosed by Watanabe et al., for the purpose of discriminating sheet types. It is noted that with regards to the leading edge timing, the device is capable of performing this functionality in the absence of a claimed controller.



Allowable Subject Matter
Claims 3 or 8 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows an S-shaped conveyance guide in the
device as claimed (Claim 3) or a vibration absorbing member located on the conveyance guide at a location as claimed (Claim 8).

Claims 7, 9, 11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the
prior art of record shows a curved portion and step in the device as claimed (Claims 7,
9, 11 and 13). The prior art also does not show a vibration absorbing member located on the conveyance guide at a location as claimed (Claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In response to Applicant’s argument that “In the rejections also citing Kuramochi, the reference is cited as disclosing the optical sensor and ultrasound sensor, while Suzuki is cited as disclosing the conveyance guide. In either set of rejections, none of 
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano (US Pub No. 2005/0269759) discloses an optical sensor and ultrasonic
sensor along a path having a buckle chamber.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        January 19, 2022